

EXHIBIT 10.1
 
SECURITIES EXCHANGE AND AMENDMENT AGREEMENT
 
This Securities Exchange and Amendment Agreement (this “Agreement”) is dated as
of December 31, 2007, among GigaBeam Corporation, a Delaware corporation (the
“Company”) and each holder identified on the signature pages hereto (each,
including its successors and assigns, a “Holder” and collectively the
“Holders”).
 
WHEREAS, each Holder is party to that certain Securities Purchase Agreement,
dated November 7, 2005 (the “Series B Agreement”) pursuant to which the Company
issued Series B Convertible Preferred Stock (the “Series B Preferred Stock”) and
common stock purchase warrants (the “Series B Warrants”) and/or that certain
Securities Purchase Agreement, dated August 21, 2006 (the “Series C Agreement”
and together with the Series B Agreement, the “Purchase Agreements”) pursuant to
which the Company issued Series C Convertible Preferred Stock (the “Series C
Preferred Stock” and together with the Series B Preferred Stock, the
“Outstanding Preferred Stock”) and common stock purchase warrants (the “Series C
Warrants” together with the Series B Warrants, the “Outstanding Warrants”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Sections 3(a)(9) and 4(2) of the Securities Act of 1933, as amended
(the “Securities Act”), the Company desires to issue and exchange with each
Holder, and each Holder, severally and not jointly, desires to exchange with the
Company, all Outstanding Preferred Stock for Preferred Stock as more fully
described in this Agreement.
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company and the Holders have agreed to amend certain terms of the Purchase
Agreements;
 
WHEREAS, certain triggering events have occurred and are continuing pursuant to
the Certificate of Designation to the Outstanding Preferred Stock and certain
defaults of the Purchase Agreements have occurred as of the date hereof.
 
WHEREAS, the Company has accrued liquidated damages to the Holders pursuant to
the Registration Rights Agreements entered into in connection with the
registration rights entered into in connection with the Purchase Agreements.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Holder agree as
follows:
 
ARTICLE I
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Certificate of Designation (as defined herein), and
(b) the following terms have the meanings set forth in this Section 1.1:
 

--------------------------------------------------------------------------------


 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Holder, any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as such
Holder will be deemed to be an Affiliate of such Holder.
 
“Authorized Shares Deficiency” shall have the meaning ascribed to such term in
Section 4.10(b).
 
“Authorized Share Action” shall have the meaning ascribed to such term in
Section 4.10(b).
 
“Benefited Parties” shall have the meaning ascribed to such term in Section
4.16.
 
“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of Delaware in
the form of Exhibit A.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and, subject to
Section 5.1, all conditions precedent set forth in Section 2.3 below have been
satisfied or waived.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.
 

--------------------------------------------------------------------------------


 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Trombly Business Law, with offices located at 1320
Centre Street, Suite 202, Newton, MA 02459.
 
“Conversion Price” shall have the meaning ascribed to such term in the
Certificate of Designation.
 
“Discussion Time” shall have the meaning ascribed to such term in Section
3.2(f).
 
 “Effective Date” means the date that the Registration Statement of the
applicable Underlying Shares is filed by the Company pursuant to this Agreement
is first declared effective by the Commission.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exchange Amount” shall mean, as to each Holder as applicable, as of the
Closing, the aggregate outstanding amount of (i) all indebtedness (principal and
interest and all other amounts due under each respective underlying obligation,
including but not limited to dividends); (ii) all amounts due in the nature of
liquidated damages or any similar remedy or recovery; (iii) preferred stock; and
(iv) warrants, each as beneficially owned by such Holder and to be exchanged for
the Preferred Stock purchased hereunder, in each case to the extent specified
below such Holder’s name on the signature page of this Agreement and next to the
heading “Exchange Amount”.


“Exempt Issuance” shall have the meaning ascribed to such term in Section
2.1(c).


“FWS” means Feldman Weinstein & Smith LLP with offices located at 420 Lexington
Avenue, Suite 2620, New York, New York 10170-0002.


“Holder Party” shall have the meaning ascribed to such term in Section 4.9.


“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $25,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $25,000 due under leases
required to be capitalized in accordance with GAAP.
 

--------------------------------------------------------------------------------


 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).


“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).


 “Maximum Rate” shall have the meaning ascribed to such term in Section 4.16.


“NASD” shall have the meaning ascribed to such term in Section 4.15(x).


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Preferred Stock” means the 28,000 shares of the Company’s Series D Convertible
Preferred Stock issued hereunder, in addition to such shares issued as dividends
on such preferred stock, having the rights, preferences and privileges set forth
in the Certificate of Designation, in the form of Exhibit A attached hereto.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).


“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
conversion in full of all shares of Preferred Stock, ignoring any conversion
limits set forth therein.
 
“Registration Statement” shall mean a registration statement registering for
resale the Underlying Shares as provided for under this Agreement.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 

--------------------------------------------------------------------------------


 
“Securities” means the Preferred Stock, the Warrants and the Underlying Shares.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).


“Subsidiary” means any subsidiary of the Company as identified in Section
3.1(a).


“Trading Day” means a day on which the Common Stock is traded on a Trading
Market; provided that if the Company is not listed or quoted for trading on a
Trading Market, “Trading Day” shall mean “Business Day” unless the context
otherwise requires.


“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.


“Transaction Documents” means this Agreement, the Certificate of Designation,
the Warrants and any other documents or agreements executed in connection with
the transactions contemplated hereunder.


“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Preferred Stock, the exercise of the Warrants and the issuance
of Common Stock pursuant to this Agreement.


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time); (b) if the Common Stock is not then quoted for trading on a Trading
Market and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink Sheets, LLC (or a similar organization or agency succeeding to
its functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (c) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Holder and reasonably acceptable to the Company, the fees and
expenses of which shall be paid by the Company.
 

--------------------------------------------------------------------------------


 
“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.1(b) hereof, which
Warrants shall be exercisable immediately and have a term of exercise until
December 31, 2012, in the form of Exhibit C attached hereto and an exercise
price of $1 per Warrant Share.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II
EXCHANGE, RESETS AND AMENDMENTS
 
2.1 Agreements.
 
(a) Exchange of All Outstanding Preferred Stock. On the Closing Date, upon the
terms and subject to the conditions set forth herein, substantially concurrent
with the execution and delivery of this Agreement by the parties hereto, the
Company agrees to issue to each Holder shares of Preferred Stock, and each
Holder agrees, severally and not jointly, to accept the shares of Preferred
Stock in exchange for such Holder’s Outstanding Preferred Stock and all accrued
dividends and other amounts thereunder, as summarized on Schedule A attached
hereto and incorporated herein by reference. Upon the consummation of the
exchange hereunder, all obligations of the Company under the Outstanding
Preferred Stock shall be deemed satisfied in full and the Company shall have no
other obligations thereunder.
 
(b) Exchange of All Outstanding Warrants. On the Closing Date, upon the terms
and subject to the conditions set forth herein, substantially concurrent with
the execution and delivery of this Agreement by the parties hereto, the Company
agrees to exchange each outstanding common stock purchase warrant issued in
connection with the Series B and Series C Preferred Stock of the Company
(“Outstanding Warrants”) with each Holder a Warrant to purchase the number of
shares of Common Stock as summarized on Schedule A attached hereto and
incorporated herein by reference, and each Holder agrees, severally and not
jointly, to accept such Warrants in exchange for such Holder’s Outstanding
Warrants, as summarized on Schedule A attached hereto and incorporated herein by
reference. Upon the consummation of the exchange hereunder, all obligations of
the Company under the Outstanding Warrants shall be deemed satisfied in full and
the Company shall have no other obligations thereunder. Additionally, each
Holder that exercised Outstanding Warrants for cash pursuant to that certain
notice from the Company dated on or about October 1, 2007 shall receive, for
each share underlying such Outstanding Warrants exercised pursuant thereto, 2
additional shares of Common Stock in connection with such exercise.
 

--------------------------------------------------------------------------------


 
(c) Waiver of Existing Defaults. Each Holder hereby agrees, solely in connection
with the existence of any current Triggering Events, to waive, forever more in
respect of the Outstanding Preferred Stock its right to enforce its rights in
connection therewith. Additionally, the Holder hereby agrees to waive any breach
of any of the outstanding Transaction Documents that relate, directly or
indirectly, to an existing default. Notwithstanding anything herein to the
contrary, this waiver is limited only to the existing defaults and any other
future Triggering Events, including a breach of this Agreement, shall not be
deemed waived hereunder.
 
(d) Waiver of Liquidated Damages. The payment of all accrued and unpaid
liquidated damages payable pursuant to Section 2(b) of the Registration Rights
Agreements entered into in connection with the Purchase Agreements (the
“Registration Rights Agreements”).
 
2.2 Deliveries.
 
(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Holder the following:
 
(i) this Agreement duly executed by the Company;
 
(ii) a legal opinion of Company Counsel, in the form of Exhibit B attached
hereto;
 
(iii) one or more certificates evidencing the shares of Preferred Stock issuable
to such Holder pursuant to Section 2.1(a); and
 
(iv) a certificate evidencing the Warrant issuable to such Holder pursuant to
Section 2.1(b).
 
(b) On the Closing Date, each Holder shall deliver or cause to be delivered to
the Company the following:
 
(i) this Agreement duly executed by such Holder; and
 
(ii) such Holder’s certificate(s) representing the securities comprising the
Exchange Amount.
 
2.3 Closing Conditions.
 
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met (or waived by the Company in its
sole discretion):
 

--------------------------------------------------------------------------------



(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of each of the Holders contained herein;
 
(ii) all obligations, covenants and agreements of the Holders required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii) the delivery by the Holders of the items set forth in Section 2.2(b) of
this Agreement; and
 
(iv) other than the Indebtedness set forth on Schedule 2.3(a)(iv) attached
hereto, all outstanding Indebtedness of the Company shall have been surrendered
and paid off in full.
 
(b) The obligations of each Holder hereunder in connection with the Closing are
subject to the following conditions being met (or waived by such Holder in its
sole discretion):
 
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein;
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement;
 
(iv) the execution and delivery by 90% of the Holders in interest with an entry
set forth on Schedule A attached hereto (Exchange Amounts) of this Agreement and
all documents and instruments contemplated to be delivered hereunder; and
 
(v) there shall have been no Material Adverse Effect with respect to the Company
since the date hereof.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each Holder:
 
(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth in the Company’s Annual Report on Form 10-KSB for the year ended
December 31, 2006, as filed with the Commission. The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.
 

--------------------------------------------------------------------------------


 
(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection therewith
other than in connection with the Required Approvals. Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 

--------------------------------------------------------------------------------



(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person (other than the Holders) in connection
with the execution, delivery and performance by the Company of the Transaction
Documents, other than (i) the Authorized Share Action, (ii) filings required
pursuant to Section 4.6, (iii) the filing of Form D with the Commission and such
filings as are required to be made under applicable state securities laws, (iv)
filing of the registration statement contemplated hereby and (v) filing of any
of the foregoing with the appropriate Trading Market(s) (collectively, the
“Required Approvals”).
 
(f) Issuance of the Securities. As of the Closing Date, the Securities will be
duly authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company or any other
Person other than restrictions on transfer provided for in the Transaction
Documents and, if applicable, pledges or other actions taken by any particular
Holder with respect to such Holder’s Securities. The Underlying Shares, when
issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company.
 

--------------------------------------------------------------------------------


 
(g) Capitalization. The capitalization of the Company as of the date hereof,
immediately prior to the Closing, is as set forth on Schedule 3.1(g)(i), and the
capitalization of the Company immediately following the Closing, assuming
consummation of the transactions contemplated by this Agreement and the Purchase
Agreement, will be as set forth on Schedule 3.1(g)(ii), each of which schedule
shall include the number of shares of Common Stock and all other equity
securities or convertible debt securities owned or to be owned beneficially, and
of record, by each security holder of the Company (other than security holders
who hold less than 1% of the Common Stock as of the date hereof and are not
Affiliates of any party to the Exchange or the Purchase Agreement, which
security holders are denominated as a group as Other Common Stockholders),
together with the outstanding options, warrants, scrip rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents. Except for the Authorized Shares
Increase Action, no further approval or authorization of any stockholder, the
Board of Directors of the Company or others is required for the issuance and
sale of the Securities. There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
 
(h) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
(i) Transactions with Affiliates and Employees. None of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $60,000 other than for (i) payment of salary, consulting fees
and directors’ fees for services rendered in the ordinary course of business
consistent with past practices, (ii) reimbursement for expenses incurred on
behalf of the Company and (iii) other employee benefits granted in the ordinary
course of business, including stock option agreements under any stock option
plan of the Company disclosed in filings with the Commission.
 

--------------------------------------------------------------------------------


 
(j) Certain Fees. (i) Except as otherwise disclosed on Schedule 3.1(j) attached
hereto and incorporated herein, no brokerage or finder’s fees or commissions are
or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents; and
(ii) the Holders shall have no obligation with respect to any fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section that may be due in connection with the transactions
contemplated by the Transaction Documents.
 
(k) Private Placement. Assuming the accuracy of the Holders’ representations and
warranties set forth in Section 3.2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the Holders
as contemplated hereby.
 
(l) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act.
 
(m) Disclosure. All disclosure furnished by or on behalf of the Company to the
Holders regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements, in light of the
circumstances under which they were made and when made, not misleading. The
Company acknowledges and agrees that no Holder makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.
 
(n) No Integrated Offering. Assuming the accuracy of the Holders’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provision of any Trading Market on which any of the securities of the Company
are listed or designated.
 

--------------------------------------------------------------------------------


 
(o) No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold (i) any of the Securities by any form of
general solicitation or general advertising, or (ii) any other securities of the
Company with comparable rights and preferences by any form of general
solicitation or general advertising within two months of the date hereof. The
Company has offered such Securities for sale only to the Holders and certain
other “accredited investors” within the meaning of Rule 501 under the Securities
Act.
 
(p) Acknowledgment Regarding Holders’ Purchase of Securities. The Company
acknowledges and agrees that, to the best of its knowledge, each of the Holders
is acting solely in the capacity of an arm’s length purchaser with respect to
the Transaction Documents and the transactions contemplated thereby. The Company
further acknowledges that no Holder is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Holder or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Holders’ purchase of the Securities. The
Company further represents to each Holder that the Company’s decision to enter
into this Agreement and the other Transaction Documents has been based solely on
the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.
 
(q) Acknowledgement Regarding Holders’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(f) and 4.16 hereof), it is understood and acknowledged by the
Company (i) that none of the Holders have been asked to agree, nor has any
Holder agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) that past
or future open market or other transactions by any Holder, including Short
Sales, and specifically including, without limitation, Short Sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Holder, and counter-parties in
“derivative” transactions to which any such Holder is a party, directly or
indirectly, presently may have a “short” position in the Common Stock; and (iv)
that each Holder shall not be deemed to have any affiliation with or control
over any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that (a) one or more Holders may engage in
hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Underlying Shares deliverable with respect to Securities are being
determined and (b) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted. The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 

--------------------------------------------------------------------------------


 
(r) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the securities of the Company, or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company, other than, in the case of clauses (ii) and
(iii), compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(s) 3(a)(9) Exchange. The exchange of securities comprising the Exchange Amounts
and the Warrants is being consummated pursuant to Sections 3(a)(9) and
18(b)(4)(C) of the Securities Act. Accordingly, pursuant to Rule 144(d), the
holding period of the Underlying Shares shall tack back to the original issue
date of the securities comprising the Exchange Amount and the Warrants,
respectively.
 
(t) $500,000 Principal Amount 14% Secured Debenture. The Company represents that
Midsummer Investment, Ltd. has indicated its intent to the Company that it will
roll the $500,000 principal amount 14% Secured Debenture into a future debt
financing acceptable to Midsummer.
 
3.2 Representations and Warranties of the Holders. Each Holder hereby, for
itself and for no other Holder, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:
 
(a) Organization; Authority. Such Holder is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder
(or, as appropriate, is an individual with full right, power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out his obligations hereunder and thereunder).
The execution, delivery and performance by such Holder of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Holder. Each Transaction
Document to which it is a party has been duly executed by such Holder, and when
delivered by such Holder in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Holder, enforceable against it
in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 

--------------------------------------------------------------------------------


 
(b) Own Account. Such Holder understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Holder’s right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws). Such Holder is acquiring the
Securities hereunder in the ordinary course of its business.
 
(c) Holder Status. At the time such Holder was offered the Securities, it was,
and at the date hereof it is, and on each date on which it converts any shares
of Preferred Stock or exercises any Warrants, it will be either: (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act. Such Holder is not required to
be registered as a broker-dealer under Section 15 of the Exchange Act.
 
(d) Experience of Such Holder. Such Holder, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Holder is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
 
(e) General Solicitation. Such Holder is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 

--------------------------------------------------------------------------------


 
(f) Short Sales and Confidentiality Prior To The Date Hereof. Other than the
transaction contemplated hereunder, such Holder has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
such Holder, executed any disposition, including Short Sales, in the securities
of the Company during the period commencing from the time that such Holder first
received a term sheet (written or oral) from the Company or any other Person
setting forth the material terms of the transactions contemplated hereunder
until the date hereof (“Discussion Time”). Notwithstanding the foregoing, in the
case of a Holder that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Holder's assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Holder's assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement, such Holder has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).
 
(g) No Commission or Other Recommendation for Solicitation of Exchange. The
Holder has not received any commission or other remuneration for the
solicitation of any of the participants in, or recommendation with respect to,
the share exchange contemplated by this Agreement.
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Holder or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of a Holder
under this Agreement. Upon a cashless exercise of the Warrants, the holdings
period for purpose of Rule 144 shall tack back to the original issue date of
such Warrants.
 
(b) The Holders agree to the imprinting, so long as is required by this Section
4.1, of a legend on any of the Securities in the following form:
 

--------------------------------------------------------------------------------


 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that a Holder may from time to time pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Holder may transfer
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
the appropriate Holder’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including, if the Securities are subject to registration, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.
 

--------------------------------------------------------------------------------


 
(c) Certificates evidencing the Underlying Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Underlying Shares
pursuant to Rule 144, or (iii) if such Underlying Shares are eligible for sale
under Rule 144(k), or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). Upon a sale pursuant to a
Registration Statement or pursuant to Rule 144, the Company shall cause its
counsel to issue a legal opinion to the Company’s transfer agent promptly upon
any such request, so long as the Holder provides the Company’s counsel with all
such information counsel reasonably and customarily requests to provide such
opinion. If all or any shares of Preferred Stock is converted or the Warrants
are exercised at a time when there is an effective registration statement to
cover the resale of the Underlying Shares, or if such Underlying Shares may be
sold (as to the Warrants, via cashless exercise only) under Rule 144 without
volume or manner restrictions or if such legend is not otherwise required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Underlying Shares shall be issued free of all legends. The Company agrees
that following the Effective Date or at such time as such legend is no longer
required under this Section 4.1(c), it will, no later than five Trading Days
following the delivery by a Holder to the Company or the Company’s transfer
agent of a certificate representing Underlying Shares, as applicable, issued
with a restrictive legend (such fifth Trading Day, the “Legend Removal Date”),
deliver or cause to be delivered to such Holder a certificate representing such
shares that is free from all restrictive and other legends; provided however
that the Company has been provided with such information as is reasonably and
customarily required to make the determination that the legend should be
removed. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section. Certificates for Underlying Shares
subject to legend removal hereunder shall be transmitted by the transfer agent
of the Company to the Holders by crediting the account of the Holder’s prime
broker with the Depository Trust Company System.


(d) In addition to such Holder’s other available remedies, the Company shall pay
to a Holder, in cash, as partial liquidated damages and not as a penalty, for
each $5,000 of Underlying Shares (based on the VWAP of the Common Stock on the
date such Securities are submitted to the Company’s transfer agent) delivered
for removal of the restrictive legend and subject to Section 4.1(c), $10 per
Trading Day for each Trading Day after the fourth Trading Day following the
Legend Removal Date until such certificate is delivered without a legend;
provided however that if the Company is not listed or quoted on a Trading
Market, no such payment shall be required. Nothing herein shall limit such
Holder’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and such Holder shall have the right to pursue all remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief.


(e)  Each Holder, severally and not jointly with the other Holders, agrees that
the removal of the restrictive legend from certificates representing Securities
as set forth in this Section 4.1 is predicated upon the Company’s reliance that
the Holder will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein.
 

--------------------------------------------------------------------------------



4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities will result in substantial dilution of the outstanding shares of
Common Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Underlying Shares pursuant to the Transaction Documents, are unconditional and
absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the
Company may have against any Holder and regardless of the dilutive effect that
such issuance may have on the ownership of the other stockholders of the
Company.
 
4.3 Furnishing of Information. From and after the date hereof and as long as any
Holder owns Securities, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. As long as any Holder owns Securities, if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Holders and make publicly available in accordance with Rule
144(c) such information as is required for the Holders to sell the Securities
under Rule 144. The Company further covenants that it will take such further
action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144, including providing a legal opinion of counsel if required
by the Transfer Agent to effect such transfer.
 
4.4 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Holders or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market.
 
4.5 Conversion and Exercise Procedures. The form of Notice of Conversion
included in the Certificate of Designation and the form of Notice of Exercise
set forth in the Warrants sets forth the totality of the procedures required of
the Holders in order to convert the Preferred Stock or exercise the Warrants. No
additional legal opinion or other information or instructions shall be required
of the Holders to convert their Preferred Stock or exercise their Warrants. The
Company shall honor conversions of the Preferred Stock, exercises of the
Warrants and shall deliver Underlying Shares in accordance with the terms,
conditions and time periods set forth in the Transaction Documents.
 

--------------------------------------------------------------------------------


 
4.6 Securities Laws Disclosure; Publicity. The Company shall, by the fourth
Business Day following the date hereof, issue a Current Report on Form 8-K,
disclosing the material terms of the transactions contemplated hereby and
including the Transaction Documents as exhibits thereto. The Company and each
Holder shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Holder shall issue any such press release or otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Holder, or without the prior consent of each Holder, with respect
to any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Holder, or include the name
of any Holder in any filing with the Commission or any regulatory agency or
Trading Market, without the prior written consent of such Holder, except (i) as
required by federal securities law in connection with (A) any registration
statement contemplated by this Agreement and (B) the filing of final Transaction
Documents (including signature pages thereto) with the Commission and (ii) to
the extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Holders with prior notice of such
disclosure permitted under this subclause (ii).
 
4.7 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Holder is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Holder could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and the Holders.
 
4.8  Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf will provide any Holder or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Holder shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that each Holder shall be relying on the foregoing representations in
effecting transactions in securities of the Company.
 

--------------------------------------------------------------------------------


 
4.9 Indemnification of Holders. Subject to the provisions of this Section 4.9,
the Company will indemnify and hold each Holder and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Holder (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Holder Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Holder Party may suffer or incur as a
result of or relating to (a) any material breach of any of the material
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (b) any action instituted
against a Holder, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Holder, with respect
to any of the transactions contemplated by the Transaction Documents (unless
such action is based upon a breach of such Holder’s representations, warranties
or covenants under the Transaction Documents or any agreements or understandings
such Holder may have with any such stockholder or any violations by the Holder
of state or federal securities laws or any conduct by such Holder which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Holder Party in respect of which indemnity
may be sought pursuant to this Agreement, such Holder Party shall promptly
notify the Company in writing, and the Company shall have the right to assume
the defense thereof with counsel of its own choosing reasonably acceptable to
the Holder Party. Any Holder Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Holder Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of such separate counsel, a material
conflict on any material issue between the position of the Company and the
position of such Holder Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel
for each class of Holder Parties with substantially identical interests in all
pending issues. The Company will not be liable to any Holder Party under this
Agreement (i) for any settlement by a Holder Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (ii) to the extent, but only to the extent that a loss, claim,
damage or liability is attributable to any Holder Party’s breach of any of the
representations, warranties, covenants or agreements made by such Holder Party
in this Agreement or in the other Transaction Documents.
 
4.10 Reservation and Listing of Securities.
 
(a) Subject to Sections 4.10(b) and (c), the Company shall maintain a reserve
from its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents.
 
(b) Subject to Section 4.10(c), if, on any date, the number of authorized but
unissued (and otherwise unreserved) shares of Common Stock is less than 100% of
(i) the Required Minimum on such date, minus (ii) the number of shares of Common
Stock previously issued pursuant to the Transaction Documents (an “Authorized
Share Deficiency”) then the Company shall immediately take commercially
reasonable efforts to provide the Company with authorized shares of Common Stock
in an amount sufficient to allow the Company to reserve the Required Minimum.
Without limiting the generality of the forgoing sentence, as soon as practicable
after the date of the occurrence of an Authorized Share Deficiency, but in no
event later than forty-five (45) days after the occurrence of such Authorized
Share Deficiency, the Company shall use its best efforts to obtain stockholder
approval of an increase in the number of authorized shares of Common Stock (such
action, an “Authorized Share Action”); provided that the Company will not be
required at any time to authorize a number of shares of Common Stock greater
than the maximum remaining number of shares of Common Stock that could possibly
be issued after such time pursuant to the Transaction Documents and any other
agreements binding on the Company, including any Underlying Shares issuable upon
conversion in full of all Preferred Stock, ignoring any conversion limits set
forth therein.
 

--------------------------------------------------------------------------------


 
(c) The Holders acknowledge that the Company does not have sufficient Common
Stock authorized as of the Closing Date to reserve the Required Minimum and meet
its other reserve requirements. Notwithstanding Section 4.10(a) and 4.10(b) to
the contrary, the parties agree that: (i) such failure shall not be considered
an Authorized Share Deficiency until August 1, 2008; (ii) prior to such date,
the Company shall use its best efforts to take an Authorized Share Action; (iii)
the Holders, to the extent each owns any Common Stock or Preferred Stock, will
vote in favor of the Authorized Share Action; and (iv) pending such Authorized
Share Action, the Company will reserve all unreserved Common Stock with respect
to the Securities.


(d) The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing on such Trading Market as soon as possible thereafter,
(iii) provide to the Holders evidence of such listing, and (iv) maintain the
listing of such Common Stock on any date at least equal to the Required Minimum
on such date on such Trading Market or another Trading Market.
 
4.11 Equal Treatment of Holders. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the parties to the Transaction Documents. For clarification purposes,
this provision constitutes a separate right granted to each Holder by the
Company and negotiated separately by each Holder, and is intended for the
Company to treat the Holders as a class and shall not in any way be construed as
the Holders acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 

--------------------------------------------------------------------------------


 
4.12 Short Sales and Confidentiality After The Date Hereof. Each Holder
severally and not jointly with the other Holders covenants that neither it nor
any Affiliate acting on its behalf or pursuant to any understanding with it will
execute any Short Sales during the period commencing at the Discussion Time and
ending at the time that the transactions contemplated by this Agreement are
first publicly announced as described in Section 4.6. Each Holder, severally and
not jointly with the other Holders, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in Section 4.6, such Holder will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction). Each Holder
understands and acknowledges, severally and not jointly with any other Holder,
that the Commission currently takes the position that coverage of short sales of
shares of the Common Stock “against the box” prior to the Effective Date of the
Registration Statement with the Securities is a violation of Section 5 of the
Securities Act, as set forth in Item 65, Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance. Notwithstanding the foregoing,
no Holder makes any representation, warranty or covenant hereby that it will not
engage in Short Sales in the securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4.6. Notwithstanding the foregoing, in the case of a Holder
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Holder’s assets and the portfolio managers have
no direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Holder’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.
 
4.13 Form D; Blue Sky Filings. The Company agrees to timely file, if necessary,
a Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly upon request of any Holder. The Company shall
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for, or to qualify the Securities for, sale to the
Holders at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Holder.
 
4.14 Director Compensation. Any compensation paid to members of the Board of
Directors shall be reasonable and commensurate with what is customary in the
industry.
 

--------------------------------------------------------------------------------


 
4.15 Registration Rights.
 
(a) Piggy-Back Registration Rights. If, at any time, the Company shall determine
to proceed with the preparation and filing of a registration statement, in
connection with the proposed offer and sale of any of its securities by it or
any of its security holders (other than a registration statement on Form S-4,
S-8 or other similar limited purpose form), the Company will give written notice
of its determination to the Holders. Upon receipt of a written request from the
Holders within 5 calendar days after receipt of any such notice from the
Company, the Company will, except as herein provided, cause all Underlying
Shares, to the extent requested by the Holders, to be included in such
Registration Statement, all to the extent required to permit the resale or other
disposition by the Holders of such Underlying Shares. If any registration
pursuant to this Section 4.15(a) shall be underwritten in whole or in part, the
Company may require that the shares of Common Stock, including the Underlying
Shares, requested for inclusion pursuant to this Section 4.15(a) (to the extent
issued) be included in the underwriting on the same terms and conditions as the
securities otherwise being sold through the underwriters. In the event that the
Underlying Shares requested for inclusion pursuant to this Section 4.15(a)
together with any other shares would, in the good faith judgment of the managing
underwriter of such public offering, reduce the number of Underlying Shares to
be offered by the Company or interfere with the successful marketing of the
securities offered by the Company, the Company will include in such registration
the number of the Holders’ Underlying Shares which is pro rata, based on the
number of securities which in the opinion of such underwriters can be sold and
on the number of securities which all holders request be included in the
registration, provided that any shares of Common Stock proposed to be included
in such Registration Statement that are owned by directors or officers of the
Company or their Affiliates shall be excluded prior to exclusion of any
Underlying Shares requested to be included by the Holders. The obligation of the
Company under this Section 4.15(a) shall be unlimited as to the number of
Registration Statements to which it applies. The Company shall not be obligated
to register any Underlying Shares that the Holder can sell pursuant to Rule 144
without volume or manner restrictions.
 
(b) Registration Procedures. In the case of each registration effected by the
Company pursuant to Section 4.15 hereof, the Company will keep the Holder
advised, in writing, as to the initiation of each registration and as to the
completion thereof. At its expense, the Company will:
 
i. Use its best efforts to keep such registration effective until the earlier of
(i) 24 months from its filing date and (ii) the date all Registrable Securities
covered by such Registration Statement have been sold or may be sold without
volume restrictions pursuant to Rule 144 as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company’s transfer agent and the affected Holders (the
“Effectiveness Period”); provided, however, that (i) such Effectiveness Period
shall be extended for a period of time equal to the period Holder refrains from
selling any Underlying Shares included in such registration at the request of an
underwriter of securities of the Company or at the request of the Company or a
Trading Market, and (ii) in the case of any registration of securities on Form
S-3 or comparable successor form which are intended to be offered on a
continuous or delayed basis, such Effectiveness Period shall be extended, if
necessary, to keep the Registration Statement effective until all securities are
sold, provided that applicable rules and regulations under the Securities Act
governing the obligation to file a post-effective amendment permit, in lieu of
filing a post-effective amendment which (x) includes any prospectus required by
Section 10(a)(3) of the Securities Act or (y) reflects facts or events
representing a material or fundamental change in the information set forth in
the Registration Statement, the incorporation by reference of information
required to be included in (x) and (y) hereof to be contained in periodic
reports filed pursuant to Section 13 or 15(d) of the Exchange Act in the
Registration Statement;
 

--------------------------------------------------------------------------------


 
ii. Prepare and file with the Commission such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to a disposition of all securities covered by such
Registration Statement;
 
iii. Make available to each Holder and its designated legal counsel (i) promptly
after the same is prepared and filed with the Commission, one copy of the
Registration Statement and any amendment thereto, each preliminary prospectus
and prospectus and each amendment or supplement thereto, and (ii) such number of
copies of a prospectus, including a preliminary prospectus, and all amendments
and supplements thereto, and such other documents as each Holder may reasonably
request in order to facilitate the resale of the Underlying Shares owned by such
Holder;
 
iv. Notify each Holder at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in light of the circumstances
then existing, and at the request of such Holder, prepare and furnish to it a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to such Holder,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in light of the circumstances
then existing;
 
v. Use its best efforts to prevent the issuance of any stop order or other
suspension of effectiveness of a Registration Statement, and, if such an order
is issued, to obtain the withdrawal of such order at the earliest possible
moment and to notify each Holder (or, in the event of an underwritten offering,
the managing underwriters) of the issuance of such order and the resolution
thereof;
 
vi. Use best efforts to cause all the Underlying Shares to be listed or included
for quotation on a Trading Market on which the Common Stock is then listed,
traded or included for quotation;
 

--------------------------------------------------------------------------------


 
vii. Provide a transfer agent and registrar for all such Underlying Shares and
CUSIP number for all such Underlying Shares, in each case not later than the
effective date of such registration;
 
viii. Furnish to each Holder or its counsel a copy of all correspondence from or
to the Commission in connection with any such registration;

ix. Hold in confidence and not make any disclosure of information concerning
each Holder provided to the Company unless (i) disclosure of such information is
necessary to comply with federal or state securities laws or the rules and
regulations of any applicable Trading Market, (ii) the disclosure of such
information is necessary to avoid or correct a misstatement or omission in any
Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other order from a court or governmental body of
competent jurisdiction or (iv) such information has been made generally
available to the public other than by disclosure in violation of this or any
other agreement; and, upon learning that disclosure of such information
concerning the Holder is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt notice to Holder and,
at its expense, undertake appropriate action to prevent disclosure of, or to
obtain a protective order for, such information;
 
x. If requested by a Holder, effect a filing with respect to the public offering
contemplated by each Registration Statement (an “Issuer Filing”) with the
National Association of Securities Dealers, Inc. (“NASD”) Corporate Financing
Department pursuant to NASD Rule 2710(b)(10)(A)(i) within one Trading Day of the
date that the Registration Statement is first filed with the Commission and pay
the filing fee required by such Issuer Filing. The Company shall use
commercially reasonable efforts to pursue the Issuer Filing until the NASD
issues a letter confirming that it does not object to the terms of the offering
contemplated by the Registration Statement as described in the plan of
distribution included in the Registration Statement (which plan of distribution
shall be in a customary form that is reasonably acceptable to the Holders); and
 

--------------------------------------------------------------------------------


 
4.16 RELEASE. THE COMPANY (FOR ITSELF AND ITS AFFILIATES) HEREBY UNCONDITIONALLY
RELEASES AND FOREVER DISCHARGES EACH HOLDER AND ITS RESPECTIVE SUCCESSORS,
ASSIGNS, AGENTS, DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES, ACCOUNTANTS,
CONSULTANTS, CONTRACTORS, ADVISORS AND ATTORNEYS (COLLECTIVELY, THE “BENEFITED
PARTIES”) FROM ALL CLAIMS (AS DEFINED BELOW) FROM THE BEGINNING OF TIME THROUGH
THE DATE HEREOF. AS USED IN THIS AGREEMENT, THE TERM “CLAIMS” MEANS ANY AND ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTIONS, COSTS, EXPENSES AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, WHICH THE
COMPANY, OR ANY OF ITS AGENTS, EMPLOYEES OR AFFILIATES, MAY HAVE AS OF THE DATE
HEREOF, IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR OTHERWISE IN CONNECTION WITH ANY OF THE TRANSACTION
DOCUMENTS, INCLUDING ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE MAXIMUM RATE ON INTEREST
CHARGEABLE UNDER APPLICABLE LAW AND ANY LOSS, COST OR DAMAGE, OF ANY KIND OR
CHARACTER, ARISING OUT OF OR IN ANY WAY CONNECTED WITH OR IN ANY WAY RESULTING
FROM THE ACTIONS OR OMISSIONS OF THE BENEFITED PARTIES, INCLUDING ANY BREACH OF
FIDUCIARY DUTY, BREACH OF ANY DUTY OF GOOD FAITH OR FAIR DEALING, UNDUE
INFLUENCE, DURESS, ECONOMIC COERCION, CONFLICT OF INTEREST, NEGLIGENCE, BAD
FAITH, MALPRACTICE, VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
ORGANIZATIONS ACT, INTENTIONAL OR NEGLIGENT INFLICTION OF MENTAL DISTRESS,
TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS, TORTIOUS INTERFERENCE WITH
CORPORATE GOVERNANCE OR PROSPECTIVE BUSINESS ADVANTAGE, BREACH OF CONTRACT,
DECEPTIVE TRADE PRACTICES, LIBEL, SLANDER, CONSPIRACY OR ANY CLAIM FOR
WRONGFULLY ACCELERATING ANY OBLIGATIONS OR WRONGFULLY ATTEMPTING TO FORECLOSE ON
ANY COLLATERAL. THE COMPANY (FOR ITSELF AND ITS AFFILIATES) AGREES THAT NONE OF
THE BENEFITED PARTIES HAS FIDUCIARY OR SIMILAR OBLIGATIONS TO THE COMPANY OR ANY
AGENTS, EMPLOYEES OR AFFILIATES OF THE COMPANY AND THAT THEIR RELATIONSHIPS ARE
STRICTLY THAT OF CREDITOR AND DEBTOR. THIS RELEASE IS ACCEPTED BY HOLDERS
PURSUANT TO THIS AGREEMENT AND SHALL NOT BE CONSTRUED AS AN ADMISSION OF
LIABILITY BY HOLDERS OR ANY OTHER BENEFITED PARTY.
 
THE COMPANY (FOR ITSELF AND ITS AFFILIATES) ACKNOWLEDGES THAT THE FOREGOING
PROVISIONS ARE INTENDED TO, AND THE TRANSACTION DOCUMENTS CONTAIN PROVISIONS
WHICH, RELEASE HOLDERS FROM LIABILITY AND/OR INDEMNIFY AND HOLD HARMLESS HOLDERS
FOR, AMONG OTHER THINGS, THE ORDINARY NEGLIGENCE OF HOLDERS. THE COMPANY (FOR
ITSELF AND ITS AFFILIATES) AGREES THAT THE RELEASE AND/OR INDEMNITY PROVISIONS
CONTAINED IN THESE DOCUMENTS ARE CAPTIONED TO CLEARLY IDENTIFY THE RELEASE
AND/OR INDEMNITY PROVISIONS AND, THEREFORE, ARE SO CONSPICUOUS THAT THE COMPANY
AND ITS AFFILIATES HAVE FAIR NOTICE OF THE EXISTENCE AND CONTENTS OF SUCH
PROVISIONS.
 

--------------------------------------------------------------------------------


 
ARTICLE V
MISCELLANEOUS
 
5.1 Termination. This Agreement may be terminated by any Holder, as to such
Holder’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Holders, by written notice to the
other parties, if the Closing has not been consummated on or before December 31,
2007; provided, however, that such termination will not affect the right of any
party to sue for any breach by the other party (or parties).

5.2 Fees and Expenses. At the Closing, the Company has agreed to reimburse
Midsummer Capital, LLC (“Midsummer”) for its reasonable legal fees and expenses
incurred in connection with the transactions contemplated herein. Except as
expressly set forth in the Transaction Documents to the contrary, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the Holders.
 
5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day or via “.pdf” data file via e-mail at the e-mail address
provided to the Company by a Holder, (b) the next Trading Day after the date of
such transmission, if such notice or communication is delivered on a day that is
not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the 2nd Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment prior to the Automatic Conversion Date (as defined in the Certificate
of Designation), by the Company and all holders of Preferred Stock then
outstanding, in the case of an amendment after the Automatic Conversion Date, by
the Company and Holders holding at least 51% in interest of the shares of
Preferred Stock and Warrants then outstanding or, in the case of a waiver, by
the party against whom enforcement of any such waived provision is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.
 

--------------------------------------------------------------------------------


 
5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Holder (provided that nothing herein
shall prevent the Company from assigning the remaining obligations after the
Closing Date through merger or comparable corporate transactions consummated in
accordance with applicable law). Any Holder may assign any or all of its rights
under this Agreement to any Person to whom such Holder assigns or transfers any
Securities, provided such transferee agrees in writing to be bound, with respect
to the transferred Securities, by the provisions of the Transaction Documents
that apply to the “Holders”.
 
5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.9.
 
5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. The parties hereby waive
all rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
 

--------------------------------------------------------------------------------


 
5.10 Survival. The representations and warranties shall survive the Closing and
the delivery of Securities for the applicable statue of limitations.
 
5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered hereunder, it being understood that both parties need not sign the
same counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.
 
5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Holder exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then such Holder
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Holders and
the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 

--------------------------------------------------------------------------------


 
5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Holder pursuant to any Transaction Document or a Holder enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17 Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder under any Transaction Document are several and not joint with the
obligations of any other Holder, and no Holder shall be responsible in any way
for the performance or non-performance of the obligations of any other Holder
under any Transaction Document. Nothing contained herein or in any other
Transaction Document, and no action taken by any Holder pursuant thereto, shall
be deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holders
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Transaction Documents. Each Holder shall
be entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Holder to be
joined as an additional party in any proceeding for such purpose. Each Holder
has been represented by its own separate legal counsel in their review and
negotiation of the Transaction Documents. For reasons of administrative
convenience only, Holders and their respective counsel have chosen to
communicate with the Company through FWS. FWS does not represent all of the
Holders but only Midsummer. The Company has elected to provide all Holders with
the same terms and Transaction Documents for the convenience of the Company and
not because it was required or requested to do so by the Holders.
 
5.18 Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.19 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 

--------------------------------------------------------------------------------


 
5.20 Effectiveness of Agreement. This Agreement shall not be effective unless
and until all Holders shall have agreed to the terms and conditions hereunder.
Other than the indemnification provisions included therein, the rights and
obligations of the Company to the Holders under this Agreement shall supersede
and replace the rights and obligations of the Company to the Holders under the
Purchase Agreements and the other agreements entered into in connection
therewith.

[Signature Page Follows]
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Exchange and
Amendment Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.


GIGABEAM CORPORATION
 
Address/Facsimile Number/E-mail
Address for Notice:
By:
/s/ S. Jay Lawrence
 
GigaBeam Corporation
 
Name: S. Jay Lawrence
 
Attention: S. Jay Lawrence
 
Title: Chief Executive Officer
 
4021 Stirrup Creek Drive, Suite 400
     
Durham, NC 27703
     
Facsimile: (919) 544-8470
With a copy to (which shall not constitute notice):
Trombly Business Law
Amy Trombly, Esq.
Attention: Amy Trombly, Esq.
   
1320 Centre Street, Suite 202
   
Newton, MA 02459
   
Facsimile: (617) 243-0066


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR HOLDER FOLLOWS]
 

--------------------------------------------------------------------------------


 